     Case 2:19-cv-12823-JCZ-KWR Document 1 Filed 09/25/19 Page 1 of 12



                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


CARLOYN JOHNSON                            *     CIVIL ACTION

VERSUS                                     *     NO.:________

BOARD OF SUPERVISORS OF      *                   JUDGE:
LOUISIANA STATE UNIVERSITY
AND AGRICULTURAL AND         *                   MAGISTRATE:
MECHANICAL COLLEGE, LARRY
HOLLIER, THOMAS SKINNER, AND *
DR. JEFFERY SCHUMACHER                           Civil Rights:42 U.S.C.
                                                 §2000e, et seq.
            *     *     *      *     *     *     *     *     *

                                   COMPLAINT

      The complaint of Carolyn Johnson, (“Plaintiff) a person of the full age

of majority who is domiciled in the Eastern District of Louisiana, with respect

avers the following violation of her federally protected right under Title VII of

the Civil Rights Act of 1964, as amended, 42, U.S.C. §2000e, et. seq. against

the defendants, the Board of Supervisors of Louisiana State University and

Agricultural and Mechanical College, Larry Hollier, Thomas Skinner and Dr.

Jeffery Schumacher (sometimes collectively referred to as “Defendants”).

Plaintiff assert claims for sexual harassment, Race and retaliation in the

following respect to-wit:
     Case 2:19-cv-12823-JCZ-KWR Document 1 Filed 09/25/19 Page 2 of 12



                         NATURE OF ACTION

1.   Plaintiff bring this action to remedy Defendants’ discriminatory conduct

     and sexual harassment against African-American female and their

     failure to take remedial action after the allegation of Sexual Harassment

     has been substantiated. Plaintiff also seek redress for Defendants’

     purposeful and blatant retaliation against her for filing a complaint

     against a Caucasian male physician for his discriminatory and illegal

     conduct.

                    JURISDICTION AND VENUE

2.     This action arises under Title VII of the Civil Rights Act of 1964, as

     amended, 42, U.S.C. §2000e, et seq. as hereinafter more fully appears.

     This court has jurisdiction over the action under 42 U.S.C. §2000e-5(f)

     and 28 U.S.C. §§ 1331, 1343 and 28 U.S.C. §1345. The supplemental

     jurisdiction of this court is invoked for claims arising under the laws of

     the State of Louisiana, pursuant to 28 U.S.C. § 1367.

                             DEFENDANTS

3.   Defendant, Board of Supervisors of Louisiana State

     University and Agricultural and Mechanical College (“LSU”) -

     is a constitutionally-created body charged with overseeing and

     managing the “LSU” institutions across the state, with the legal capacity
     Case 2:19-cv-12823-JCZ-KWR Document 1 Filed 09/25/19 Page 3 of 12



     to sue and to be sued. Among the campuses LSU manages are its

     campus in Baton Rouge (“LSU (Baton Rouge)”) as well as the LSU

     Health Sciences Center in New Orleans (“LSU (New Orleans)”), where

     LSU’s schools of medicine, dentistry, nursing, public health, graduate

     studies, and allied health professions are located. Internally, LSU (New

     Orleans) is often referred to as LSUHSC-NO, LSUHSC, or the HSC, as

     shown in the exhibits attached to this Complaint.

4.   Defendant Thomas Skinner - is a person of the full age of majority

     who is, upon information and belief, domiciled in East Baton Rouge

     Parish, Louisiana. Defendant Skinner is Vice President of Legal Affairs

     and General Counsel at LSU (Baton Rouge). His job responsibilities

     include providing proactive professional advice on critical strategic,

     legal, and public policy issues. He is part of the senior management

     team and interacts closely with LSU’s senior officers and other officials,

     including with Defendant Hollier.        Skinner is also charged with

     providing advice and support to LSU, its President, the administrative

     staff and the faculty on business, legal, and public policy issues. Skinner

     bears ultimate responsibility for the identification and management of

     legal risks across LSU.

5.   Larry Hollier - is a person of the full age of majority domiciled in
     Case 2:19-cv-12823-JCZ-KWR Document 1 Filed 09/25/19 Page 4 of 12



     Orleans Parish, Louisiana. He is Chancellor of LSU (New Orleans). At

     all times relevant hereto, Hollier’s job duties and responsibilities

     included directly supervising Schumacher under established rules of

     conduct on the LSUcampus, where Plaintiff was employed.

6.   Dr. Jeffery Schumacher, the offender, a person of the full age of

     majority domiciled in the Parish of Orleans or Jefferson. He’s a Doctor

     of Veterinarian Medicine at LSU Health Science Center-New Orleans.

        EXHAUSTION OF ADMINISTRATIVE REMEDIES

7.   On February 4, 2019, Plaintiff filed Charges of Discrimination with the

     Equal Employment Opportunity Commission (“EEOC”) and have

     received a Right to Sue Notices.       All conditions precedent to the

     institution of this lawsuit have been fulfilled. (Exhibit 1)

                      FACTUAL ALLEGATIONS

8.   The plaintiff began working for LSU Health Science Center - New

     Orleans (hereinafter “LSU-NO”) on March 29, 2007. She was employed

     as an Administrative Coordinator 4, under the supervision of Dr. Jeffery

     Schumacher and Tamara Carter.

9.   On August 10, 2018, the defendant Schmuacher walked out of his office

     and up behind plaintiff and slapped her behind.                Plaintiff was

     completely disturbed by the sexual contact and unlawful touching of her
      Case 2:19-cv-12823-JCZ-KWR Document 1 Filed 09/25/19 Page 5 of 12



      behind by the defendant.                   Plaintiff’s co-workers, Bridgett Fisher1,

      Ernesta Shelton2, and Duc Nguyen3 were present at the time of this

      unlawful sexual contact.

10.   On August 16, 2018, plaintiff met with Jason Johnson, Senior

      Employment Relations Consultant in Human Resources Management

      (HRM). Plaintiff complained of the sexual harassment and the unlawful

      touching of her behind by the defendant Schumachner.

11.   HRM recommended LSU-NO Campus Assistance Program (CAP) due

      to the overwhelmingly distraught nature of plaintiff. Plaintiff was

      obviously mentally and emotionally troubled by the violative act of

      defendant Schumachner. (Exhibit 2 - LSU Position Statement, pg. 5 -

      ¶Accommodations ).

12.   As a result of plaintiff complaint against defendant Schumacher, an

      internal investigation ensued.

13.   On August 17, 2019, notwithstanding the sexual harassment complaint,

      defendants maintained her work area in close proximity to defendant

      Schumacher, which caused extreme anxiety despite her expressed fear



      1
          Administrator Coordinator whose desk was across from plaintiff.
      2
          Lab Tech standing at Bridgett’s desk
      3
          IT Analyst that was sitting at plaintiff’s desk fixing her printer.
      Case 2:19-cv-12823-JCZ-KWR Document 1 Filed 09/25/19 Page 6 of 12



      of him. The plaintiff was forced to remain around the defendant

      Schumacher for an extended period of time, despite her complaints of

      contact with Schumacher in the hall, garage and work area. The plaintiff

      sought medical attention due to her mental and emotional state of mind.

      (Exhibit 3, in globo - Medical-Dr. Chava and Desselle).

14.   Plaintiff complaints regarding the defendant Schumacher be kept at a

      distance from her were ignored. On September 14, 2018 she contacted

      the New Orleans Police Department to file a criminal report against

      defendant Schumacher, for sexual battery under item number I-16986-

      18 to force the defendants to remove him or her. (Exhibit 4- NOPD

      incident report)

15.   On September 18, 2018, plaintiff was advised that LSU investigation

      revealed that the sexual harassment allegation was substantiated.

      Defendant Schumacher was found to have violated CM-49 and LSU

      Code of Conduct.      (See Exhibit 3, pg. 3 - ¶ Allegation of Sexual

      Harassment and Exhibit 5 -Jason Johnson to Plaintiff ).

16.   On September 26, 2018, plaintiff requested to be moved from LSU-

      Campus Division of Animal Care to their Dental School location.

      (Exhibit 6 - Plaintiff’s request).

17.   The defendants accommodated the plaintiff and moved her in a storage
      Case 2:19-cv-12823-JCZ-KWR Document 1 Filed 09/25/19 Page 7 of 12



      area where there was dark taint on the windows to prevent you from

      seeing out or someone from see into the room. The area was infested

      with insects, such as flies and nats, at which point, plaintiff was unable

      to consistently cope with the mental stress and emotion of the defendant

      near her and now being placed in an infested area.

18.   To date, plaintiff remains out on leave due to her mental and emotional

      state of mind.

19.   On April 26, 2019, the defendants requested an evaluation of Plaintiff’s

      condition, in which her physician reply to her unstable health conditions

      resulting from the sexual harassment, retaliation and discriminatory

      treatment.

20.   On May22, 2019, the defendants terminated her employment while

      under doctor’s care for non-disciplinary reasons.

21.    The defendants collectively ignored and fostered discriminatory

      conduct within the LSU system, under both practical and legal aspects

      the law.

22.   The defendants were aware of the disparate treatment cultivating and

      practiced on the campus and failed under their respective

      responsibilities to take or advise appropriate remedial action.

23.    Plaintiff further shows that defendant Schumacher has been under
      Case 2:19-cv-12823-JCZ-KWR Document 1 Filed 09/25/19 Page 8 of 12



      strict scrutiny in the pass with a student work who was also an African

      American female. (See Exhibit 2 - LSU Position Statement, pg. 5 -

      ¶Previous Incudent).

24.   Defendant Schumacher was accused of using inappropriate racial

      comments to her. These allegations were also substantiated and found

      to have violated LSU Code of Conduct.

25.   Plaintiff shows that defendant Schumacher conduct and actions towards

      African American females is not an isolated incident but a pattern of

      racial targeting and disparate treatment.

26.   The defendant has allowed defendant Schumacker to act at will with

      remedial consequences that would permanently defray any further

      racial and sexual misconduct.

                FIRST CAUSE OF ACTION
(Sexual Harassment and Gender Base Discrimination –Title VII
                    Claims against LSU)

27.   Plaintiffs incorporate by reference each and every allegation in the

      preceding paragraphs, 1-26 as though fully set forth herein.

28.    As shown by the allegations above, LSU has in place permissible

      discriminatory conduct against African American females in violation

      of Title VII. This is supported by the act that (a) Caucasian female not

      harassed nor targeted with disparate treatment and are allowed to take
      Case 2:19-cv-12823-JCZ-KWR Document 1 Filed 09/25/19 Page 9 of 12



      extended medical leave without being under threat of termination and,

      (b) terminating her employment while under doctor’s care for an act

      caused by the defendant Schumacher.

29.   As a direct and proximate cause thereof, Plaintiffs have suffered

      damages and therefore request that they be awarded all available relief

      including, but not limited to, an award of lost wages, including lost

      fringe benefits, which resulted from the unlawful discrimination

      complained of herein, reinstatement or front pay in lieu thereof,

      compensatory and punitive damages, attorney’s fees, expenses, costs,

      and all other and further relief as to this Court appears necessary and

      proper.

                    SECOND CAUSE OF ACTION
             (Retaliation –Title VII Claims against LSU)

30.   Plaintiffs incorporate by reference each and every allegation in the

      preceding paragraphs, 1-26 as though fully set forth herein.

31.   Plaintiff has been retaliated against in response to her participation in

      proceedings under Title VII as well as to her opposition of Defendants’

      practices, which violate Title VII.

32.   LSU engaged in conduct materially adverse to Plaintiffs and took action

      adverse action against her as heretofore alleged.

33.   As a direct and proximate cause thereof, Plaintiff has suffered damages
      Case 2:19-cv-12823-JCZ-KWR Document 1 Filed 09/25/19 Page 10 of 12



       and therefore request that she be awarded all available relief including,

       but not limited to, an award of lost wages, including lost fringe benefits,

       which resulted from the unlawful discrimination complained of herein,

       reinstatement or front pay in lieu thereof, compensatory and punitive

       damages, attorney’s fees, expenses, costs, and all other and further relief

       as to this Court appears necessary and proper.

                               JURY DEMAND

34.    Plaintiff hereby demands a trial by jury of all issues so triable pursuant

       to Rule 38 of the Federal Rules of Civil Procedure and relative statutory

       provision of Title VII of the Civil Rights Act of 1964, as amended.

                           PRAYER FOR RELIEF

       WHEREFORE, having set forth their Complaint, Plaintiffs request that

they be awarded all available relief under Title VII , including but not limited

to the following:

1.     Award compensatory damages to the plaintiff as would fully compensate
       her for pain and suffering caused by the violative conduct against here
       as alleged in the complaint;

2.     Reinstatement for Plaintiffs to their former positions or front pay in lieu
       thereof;

3.     Lost wages, including back pay, front pay, and lost fringe benefits, which
       resulted from the unlawful discrimination and retaliation complained
       of herein;

4.     Award punitive damages to the plaintiff as would fully sanction the
     Case 2:19-cv-12823-JCZ-KWR Document 1 Filed 09/25/19 Page 11 of 12



      defendant to deter future violative acts of discrimination.

5.    Award judicial interest from date of demand on the aggregate damage
      amounts.

6.    Award attorney fees pursuant to 42 U.S.C. § 2000e-5(k), court cost and
      all equitable deemed appropriate by this court;

7.    Pre-judgment and post-judgment interest; and,

8.    Any other legal and equitable relief that this Court deems just and
      proper.

                                    Respectfully submitted,
                                    Law Office of Willard J. Brown, Sr.

                                    /s/Willard J. Brown, Sr.
                                    Willard J. Brown, Sr., #23405
                                    1615 Poydras St., Ste. 900
                                    New Orleans, LA 70112
                                    Dir.:(504)638-2274
                                    Office:(504)648-6772
                                    Fax:(504)218-5380
                                    Brownsrw@yahoo.com
    Case 2:19-cv-12823-JCZ-KWR Document 1 Filed 09/25/19 Page 12 of 12



                               CERTIFICATE

      I hereby certify that on this 25th day of September, 2019, I electronically

filed the foregoing Complaint, with the Clerk of Court, by using the CM/ECF

system which will send a notice of electronic filing to the following: Carolyn

Johnson. I further certify that I mailed the foregoing document and notice of

electronic filings by first class mail to the following non-CM/ECF participant:

Carolyn Johnson

/s/ Willard J. Brown, Sr.
Willard J. Brown, Sr.
